06-10-19;02:20PM;D0DD &MAATUKA                                                ; 1-217-355-0707         #   31 14
           2:19-cv-02153-CSB-EIL # 1-1            Page 1 of 1                                          E-FILED
                                                                            Tuesday, 11 June, 2019 11:47:51 AM
                                                                                  Clerk, U.S. District Court, ILCD

     June 10, 2019




                                                                                  ~ rLO?cS     D
     United States District Court, Urbana Illi1tois Divisio11                      l?-tl/-.:JIS.3
     218 U.S. Courthouse                                                         JUN 11 2019
     201 S. Vine Street
     Urbana, IL 61802




     To Whom It May Concern:



     Enclosed, please find a Complaint and Application for fH 'Natv:!!;-.



    Kindly file mark the extra copy, and return it to me in the enclosed, self-addressed stamped
    envelope. Thank you.



    Sincerely,




    Carol Kretzer
-- ····· Enclosure· ·
